NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR ADRIAN RAMOS LOPEZ,                       No.   16-73190

                Petitioner,                      Agency No. A094-476-339

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Hector Adrian Ramos Lopez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Ramos Lopez does not challenge the agency’s dispositive determination that

his asylum application was untimely. See Lopez-Vasquez v. Holder, 706 F.3d

1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition for review as to his

asylum claim.

      Substantial evidence supports the agency’s determination that Ramos Lopez

failed to establish the Salvadoran government was or would be unable or unwilling

to control the gangs. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.

2005) (record did not compel finding petitioner faced persecution by forces the

government was unable or unwilling to control). We reject Ramos Lopez’s

contentions that the agency erred in its analysis of his claim. Thus, Ramos Lopez’s

withholding of removal claim fails.

      We do not address Ramos Lopez’s contentions as to harm rising to the level

of persecution and cognizability of his particular social group because the BIA did

not reach those issues. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th

Cir. 2011) (“In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency.” (citation and internal quotation marks omitted)).




                                         2
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Ramos Lopez failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also

Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that

petitioner did not establish the necessary “state action” for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          3